IN THE COURT OF APPEALS OF IOWA

                                   No. 18-2038
                            Filed November 27, 2019


NICKOLAS L. TANK,
     Plaintiff-Appellee,

vs.

HOLLY SEXTON n/k/a HOLLY TEEPE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Chickasaw County, Richard D.

Stochl, Judge.



      Holly Sexton, now known as Holly Teepe, appeals from the decree that

decided physical care of D.T., her child with Nickolas Tank. AFFIRMED.



      William P. Baresel of Prichard Law Office, PC, Charles City, for appellant.

      Christopher O’Donohoe of Elwood, O’Donohoe, Braun & White, LLP, New

Hampton, for appellee.



      Considered by Vaitheswaran, P.J., Mullins, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                            2


VOGEL, Senior Judge.

       Holly Sexton, now known as Holly Teepe, appeals from the decree that

decided physical care of D.T., who was born to Nickolas Tank and Holly in 2011.

The parties never married, and they separated about ten months after D.T.’s birth.

On October 16, 2013, the parties filed a stipulation with the district court wherein

they agreed to joint legal custody and joint physical care of D.T. On April 5, 2017,

Nickolas filed a “Petition for Modification of Decree,” seeking physical care of D.T.

after Holly moved to a different county and school district. Holly filed an answer

requesting the court place physical care with her. On September 28, 2018, the

matter proceeded to trial, where Holly alternatively requested to continue the joint

physical care arrangement with D.T. attending school in a new district between the

parties’ homes. On October 16, the district court entered its decree granting joint

legal custody, placing physical care with Nickolas, and establishing a visitation

schedule with Holly and other provisions.1

       On appeal, Holly renews her request to grant her physical care or continue

joint care with schooling in a new district, asserting she can provide a safe and

steady environment for D.T. in her new home. She points to recent improvements

in her life, including her August 2017 marriage. She also asserts the court failed

to fully consider the half-sibling relationship between D.T. and Holly’s other child,

born almost four months prior to trial, when granting physical care.




1
  Despite Nickolas captioning his petition as a “Petition for Modification of Decree,” the
court issued an initial determination of custody and care under Iowa Code section 598.41
(2017). Holly does not claim the court erred by failing to treat the proceeding as a
modification.
                                          3


       In a well-reasoned opinion, the district court complimented both parties as

“quality parents,” finding D.T. would “be well cared for in either home” and the joint

care arrangement would continue to work if the parties lived in the same

community. While finding both parties “equal” as parents, the court placed physical

care with Nickolas because he “has the advantage of location.” The court noted

D.T. has lived in Nickolas’s community since birth, has attended school in the

current district since age three, and has no connection to the Holly’s new

community aside from Holly and her immediate family. The court also declined to

order D.T. to attend school in a new district half-way between the parties because

D.T. has no connection to that district. On our de novo review of the record, we

agree with the district court’s decision to place physical care with Nickolas, and we

affirm without further opinion. See Iowa Ct. R. 21.26(1)(a), (b), (d), (e).

       AFFIRMED.